

MEASUREMENT SPECIALTIES, INC.
AMENDED AND RESTATED 2006 EMPLOYEE STOCK PURCHASE PLAN


Section 1 – Purpose


This Measurement Specialties, Inc. Amended and Restated 2006 Employee Stock
Purchase Plan is adopted by Measurement Specialties, Inc., a New Jersey
corporation, effective as of April 1, 2011, for the general benefit of the
Employees of the Company and of certain of its Subsidiaries.  The Plan was
originally established effective as of October 1, 2006.  The purpose of the Plan
is to facilitate the purchase of Shares by Eligible Employees.


Section 2 - Definitions


a.           “Act” shall mean the Securities Act of 1933, as amended.


b.           “Administrator” shall mean the Board of Directors of the Company, a
designated committee thereof, or the person(s) or entity delegated the
responsibility of administering the Plan.


c.           “Board” shall mean the Board of Directors of the Company.


d.           “Closing Value” shall mean, as of a particular date, the value of a
Share determined by the closing sales price for such Share (or the closing bid,
if no sales were reported) as quoted on The NASDAQ Global Market for the Trading
Day prior to the date of determination, as reported in The Wall Street
Journal  or such other source as the Administrator deems reliable.


e.           “Code” shall mean the Internal Revenue Code of 1986, as amended and
currently in effect, or any successor body of federal tax law.


f.            “Company” shall mean Measurement Specialties, Inc., including any
successor thereto.


g.           “Compensation” shall mean the amount paid to a Participant by the
Employer for wages, salaries, and other amounts received in the course of
employment with the Employer to the extent that the amounts are includible in
gross income (including, but not limited to commissions paid to salespersons,
compensation for services on the basis of a percentage of profits, incentive
payments, overtime, and shift differential).  Compensation does not include
bonuses, stock options, reimbursements or other expense allowances, fringe
benefits (cash and non-cash), moving expenses, deferred compensation or welfare
benefits (whether or not includible in gross income).  For all purposes under
the Plan, Compensation shall include any amount contributed by the Employer on
behalf of a Participant pursuant to a salary reduction agreement which is not
includible in the gross income of the Participant under Code Sections 125,
401(k), 402(e)(3), 402(h) or 132(f)(4).


h.           “Designated Subsidiaries” shall mean all Subsidiaries whose
Employees have been designated by the Administrator, in its sole discretion, as
eligible to participate in the Plan.  Notwithstanding the foregoing, all
wholly-owned U.S. Subsidiaries shall be Designated Subsidiaries.  The
Administrator may remove any Subsidiary from the list of Designated Subsidiaries
at any time, in its sole discretion.
 
 
 

--------------------------------------------------------------------------------

 


i.            “Discount” means five percent (5%) of the Closing Value unless and
until modified in writing by the Administrator.


j.            “Eligible Employee” means any Employee who has completed at least
three (3) months of service by the end of a 12 month period with the Employer
and whose customary employment is more than 20 hours per week (as determined by
the Company or Subsidiary that employs the Employee).


k.           “Employee” means any person who performs services as a common law
employee of an Employer.  An Employee does not include individuals providing
services to an Employer in the capacity of an independent contractor.


l.            “Employer” means, individually and collectively, the Company and
the Designated Subsidiaries.


m.          “Enrollment Period” shall mean the period immediately preceding the
Offering Period that is designated by the Administrator in its discretion as the
period during which an Eligible Employee may elect to participate in the Plan.


n.           “ESPP Broker” shall mean the bank, brokerage firm, financial
institution, or other entity or person(s) engaged, retained or appointed to
provide brokerage service to the Employer and the Participants under the Plan.


o.           “Offering Period” shall mean the period during which Participants
in the Plan authorize payroll deductions to fund the purchase of Shares on their
behalf under the Plan pursuant to the options granted to them hereunder.


p.           “Participant” means any Eligible Employee who has elected to
participate in the Plan for an Offering Period by authorizing payroll deductions
and entering into a written or digital (including online/internet) subscription
agreement during the Enrollment Period for such Offering Period.


q.           “Plan” shall mean this Measurement Specialties, Inc. Amended and
Restated 2006 Employee Stock Purchase Plan.


r.           “Plan Account” shall mean the individual account established by the
ESPP Broker for each Participant for purposes of holding each Participant’s
Shares purchased under the Plan.


s.           “Purchase Price” shall mean, for each Share purchased in accordance
with Section 4 hereof, the lower of (i) the Closing Value of a Share on the
first Trading Day of the relevant Offering Period (which for Plan purposes, and
pursuant to Section 4 hereof, shall be deemed to be the day on which an option
to purchase Shares was granted to a Participant), less the Discount and (ii) the
Closing Value of a Share on the last Trading Day of the Offering Period (which
for Plan purposes shall be deemed to be the date each such option to purchase
such Shares was exercised) less the Discount.
 
 
- 2 -

--------------------------------------------------------------------------------

 


t.           “Recordkeeper” shall mean the entity responsible for (1) providing
and accepting subscription agreements (in written, telephonic,
electronic/digital or other form) and (2) determining the number of Shares to be
purchased for each Participant at the end of the Offering Period.


u.           “Shares” means the common shares of the Company.


v.           “Subsidiary” shall mean a corporation, domestic or foreign, of
which not less than fifty percent (50%) of the voting shares are held by the
Company or a Subsidiary, whether or not such corporation now exists or is
hereafter organized or acquired by the Company or a Subsidiary (or as otherwise
may be defined in Code Section 424).


w.          “Trading Day” shall mean a day on which The NASDAQ Global Market (or
any other exchange or market on which Shares are traded or listed) is opened for
trading.


x.           “Transfer Agent” shall mean the bank, brokerage firm, financial
institution, or other entity or person(s) engaged, retained or appointed to
transfer Shares on behalf of the Company to the ESPP Broker for further
distribution to the Accounts of the Participants under the Plan in satisfaction
of the purchase obligation at the end of the Offering Period.


Section 3 - Eligible Employees


a.           In General.  Participation in the Plan is voluntary.  All Eligible
Employees of an Employer are eligible to participate in the Plan.  All Eligible
Employees granted options to purchase Shares hereunder shall have the same
rights and privileges as every other such Eligible Employee, and only Eligible
Employees of an Employer satisfying the applicable requirements of the Plan will
be entitled to be granted options hereunder.


b.           Limitations on Rights.  An Employee who otherwise is an Eligible
Employee shall not be entitled to purchase Shares under the Plan (1) if such
purchase would cause such Eligible Employee to own Shares (including any Shares
which would be owned if such Eligible Employee purchased all of the Shares made
available for purchase by such Eligible Employee under all options or rights
then held by such Eligible Employee, whether or not then exercisable)
representing five percent (5%) or more of the total combined voting power or
value of each class of stock of the Company or any Subsidiary; or (2) to the
extent that such purchase would cause such Eligible Employee to have options or
rights to purchase more than $25,000 of Shares under the Plan (and under all
other employee stock purchase plans of the Company and its Subsidiary
corporations which qualify for treatment under Section 423 of the Code) for any
calendar year in which such rights are outstanding (based on the Closing Value
of such Shares, determined at the time the Option is granted).  For purposes of
clause (1) of this paragraph b., the attribution rules set forth in
Section 424(d) of the Code and related regulations shall apply.
 
 
- 3 -

--------------------------------------------------------------------------------

 


Section 4 - Enrollment and Offering Periods


a.           Enrolling in the Plan.  To participate in the Plan, an Eligible
Employee must enroll in the Plan.  Enrollment for a given Offering Period will
take place during the Enrollment Period for such Offering Period.  The
Administrator shall designate the initial Enrollment Period and each subsequent
Enrollment Period and the Offering Period to which each Enrollment Period
relates.  Participation in the Plan with respect to any one or more of the
Offering Periods shall neither limit nor require participation in the Plan for
any other Offering Period.


b.           The Offering Period.  Any Employee who is an Eligible Employee and
who desires to be granted options to purchase Shares hereunder must file (in
writing, by telephone, electronically/digitally or otherwise, as designated by
the Administrator) with the Recordkeeper an authorization for payroll deduction
and a subscription agreement during an Enrollment Period.  Such authorization
shall be effective for the Offering Period immediately following such Enrollment
Period.  The duration of an Offering Period shall be determined by the
Administrator prior to the Enrollment Period; provided, however, that if the
Administrator terminates the Plan during an Offering Period, pursuant to its
authority in Section 16 of the Plan, such Offering Period shall be deemed to end
on the date the Plan is terminated.  The termination of the Plan and the
Offering Period shall end the Participant’s rights to contribute amounts to the
Plan or continue participation in the Offering Period.  The date of termination
of the Plan shall be deemed to be the final day of the Offering Period for
purposes of determining the Purchase Price under the Offering Period and all
amounts contributed during the Offering Period will be used as of such
termination date to purchase Shares in accordance with the general provisions of
Section 9.


On the first day of each Offering Period each Participant shall be granted an
option to purchase Shares on the last Trading Day of the relevant Offering
Period under the Plan subject to the limitations set forth in Section 3(b)
hereof.  Each option granted hereunder shall expire at the end of the Offering
Period for which it was granted.


The initial Offering Period will be from October 1, 2006 through March 31, 2007
and thereafter Offering Periods will be of six (6) months’ duration, beginning
April 1, 2007 and continuing each six months thereafter.


For each Offering Period thereafter, the maximum number of Shares that may be
purchased by any Eligible Employee during the Offering Period shall be equal to
$25,000 divided by the lowest Closing Value of the Shares during the 52 week
period ending before the first Trading Day of the Offering Period.


c.           Changing Enrollment.  The offering of Shares pursuant to options
granted under the Plan shall occur only during an Offering Period and shall be
made only to Participants.  Once an Eligible Employee is enrolled in the Plan,
the Recordkeeper will inform the Employer and the ESPP Broker of such
fact.  Once enrolled, a Participant shall continue to participate in the Plan
for each succeeding Offering Period until he or she terminates his or her
participation by revoking his or her payroll deduction authorization or ceasing
to be an Eligible Employee.  Once a Participant has elected to participate under
the Plan, that Participant’s payroll deduction authorization shall apply to all
subsequent Offering periods unless and until the Participant ceases to be an
Eligible Employee, or modifies or terminates said authorization.  If a
Participant desires to change his or her rate of contribution, he or she may do
so effective for the next Offering Period by filing with the Recordkeeper a new
authorization for payroll deduction and a subscription agreement during the
Enrollment Period immediately preceding such Offering Period.
 
 
- 4 -

--------------------------------------------------------------------------------

 


Section 5 - Term of Plan


This Plan was originally effective October 1, 2006, and shall continue until it
is terminated by action of the Board.


Section 6 - Number of Shares to Be Made Available


The total number of Shares made available for purchase by Participants granted
options which are exercised under Section 9 hereof is 250,000, which may be
authorized but unissued Shares, treasury Shares, or Shares purchased by the Plan
in the open market.  The provisions of Section 9 b. shall control in the event
the number of Shares covered by options which are exercised for any Offering
Period exceeds the number of Shares available for sale under the Plan.  If all
of the Shares authorized for sale under the Plan have been sold, the Plan shall
either be continued through additional authorizations of Shares made by the
Board (such authorizations must, however, comply with Section 16 hereof), or
shall be terminated in accordance with Section 16 hereof.


Section 7 - Use of Funds


All payroll deductions received or held by an Employer under the Plan may be
used by the Employer for any corporate purpose, and the Employer shall not be
obligated to segregate such payroll deductions.  Any amounts held by an Employer
or other party holding amounts in connection with or as a result of payroll
withholding made pursuant to the Plan and pending the purchase of Shares
hereunder shall be considered a non-interest-bearing, unsecured indebtedness
extended to the Employer or other party by the Participants.  Initially all
administrative expenses of the Plan shall be paid by the Employer.


Section 8 - Amount of Contribution; Method of Payment


a.           Payroll Withholding.  Except as otherwise specifically provided
herein, the Purchase Price will be payable by each Participant by means of
payroll withholding.  The withholding shall be in increments of one percent (1%)
from one percent (1%) to fifteen percent (15%).  The total withholding permitted
to be made by any Participant for a calendar year shall be limited to $25,000
less $25,000 multiplied by the Discount.  The actual percentage of Compensation
to be deducted shall be specified by a Participant in his or her authorization
for payroll withholding.  Participants may not deposit any separate cash
payments into their Plan Accounts.
 
 
- 5 -

--------------------------------------------------------------------------------

 

b.           Application of Withholding Rules.  Payroll withholding will
commence with the first payroll period ending during the Offering Period and
will continue with each paycheck throughout the entire Offering Period, except
for pay periods for which such Participant receives no compensation (e.g.,
uncompensated personal leave, leave of absence).  Payroll withholding shall be
retained by the Employer or other party responsible for making such payment to
the Participant, until applied to the purchase of Shares as described in
Section 9 and the satisfaction of any related federal, state or local
withholding obligations (including any employment tax obligations), or until
returned to such Participant in connection with a withdrawal from the Plan or a
revocation of authorization described in Section 12.


At the time the Shares are purchased, or at the time some or all of the Shares
issued under the Plan are disposed of, Participants must make adequate provision
for the Employer’s federal, state, local or other tax withholding obligations
(including employment taxes), if any, which arise upon the purchase or
disposition of the Shares.  At any time, the Employer may, but shall not be
obligated to, withhold from each Participant’s Compensation the amount necessary
for the Employer to meet applicable withholding obligations, including any
withholding required to make available to the Employer any tax deductions or
benefits attributable to the sale or early disposition of Shares by the
Participant.  Each Participant, as a condition of participating under the Plan,
agrees to bear responsibility for all federal, state, and local income taxes
required to be withheld from his or her Compensation as well as the
Participant’s portion of FICA (both the OASDI and Medicare components) with
respect to any Compensation arising on account of the purchase or disposition of
Shares.  The Employer may increase income and/or employment tax withholding on a
Participant’s Compensation after the purchase or disposition of Shares in order
to comply with federal, state and local tax laws, and each Participant agrees to
sign any and all appropriate documents to facilitate such withholding.


Section 9 - Purchasing, Transferring Shares


a.           Maintenance of Plan Account.  On or prior to the exercise of a
Participant’s initial option to purchase Shares under the Plan, the Participant
shall establish with the ESPP Broker a limited purpose brokerage Account in the
name of such Participant.  At the close of each Offering Period, the aggregate
amount deducted during such Offering Period by the Employer from a Participant’s
Compensation (and credited to an account maintained by the Employer or other
party for bookkeeping purposes) will be communicated by the Employer to the
Recordkeeper for purposes of determining the full Shares to be purchased by each
Participant.  The Recordkeeper will notify the Transfer Agent of the number of
full Shares to be credited to each Participant’s Account (unless the Participant
has given notice to the Recordkeeper of his or her withdrawal or revocation of
authorization, at least five (5) business days prior to the end of the Offering
Period).  As of the last day of each Offering Period, or as soon thereafter as
is administratively feasible, each Participant’s option to purchase Shares will
be exercised automatically for him or her at the direction of the Recordkeeper
with respect to those amounts reported to the Transfer Agent by the Recordkeeper
as creditable to that Participant’s Plan Account.  On the date of exercise, the
amount then credited to the Participant’s Plan Account for the purpose of
purchasing Shares hereunder will be divided by the Purchase Price and there
shall be transferred to the Participant’s Plan Account by the Transfer Agent the
number of full Shares which results.  No fractional Shares will be transferred
to a Participant’s Plan Account.  As a result, any amount credited to a
Participant’s Plan Account for an Offering Period which cannot be used to
purchase full Shares will be retained by the Employer and, to the extent
permissible, used for purposes of determining the number of full Shares to be
transferred to a Participant’s Plan Account in the next Offering Period.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
b.           Insufficient Number of Available Shares.  In the event the number
of Shares covered by options which are exercised for any Offering Period exceeds
the number of Shares available for sale under the Plan, the number of Shares
actually available for sale hereunder shall be limited to the remaining number
of Shares authorized for sale under the Plan and shall be allocated by the
Recordkeeper among the Participants in proportion to each Participant’s
Compensation during the Offering Period over the total Compensation of all
Participants during the Offering Period.  Any excess amounts withheld and
credited to Participants’ Accounts then shall be returned to Participants as
soon as is administratively feasible.


c.           Handling Excess Shares.  In the event that the number of Shares
which would be credited to any Participant’s Plan Account in any Offering Period
exceeds the limit specified in Section 3 b. hereof, such Participant’s Account
shall be credited with the maximum number of Shares permissible, and the
remaining amounts will be refunded to the Participant as soon as is
administratively feasible.


Section 10 - Sale of Shares


Subject to the provisions the Company’s Insider Trading Policy setting forth
periods when employees can sell Company stock, a Participant may at any time,
and without withdrawing from the Plan, by giving notice to the ESPP Broker,
direct the ESPP Broker to sell all or part of the Shares held on behalf of the
Participant.


Section 11 - Voting of Shares


A Participant shall have no interest or voting right in the Shares covered by
his or her option until such option has been exercised.  Shares held for a
Participant (or Eligible Employee with a Plan Account) in his or her Plan
Account will be voted in accordance with the Participant’s (or Eligible
Employee’s) express written directions.  In the absence of any such directions,
such Shares will not be voted.
 
Section 12 - Withdrawals from the Plan


a.           Voluntary Withdrawals and Revocations.


(1)           Withdrawals.  A Participant may, until five (5) Trading Days prior
to the end of the Offering Period, by giving notice to the Recordkeeper,
voluntarily withdraw from the Plan and revoke his or her authorization for
payroll deduction for the Offering Period in which such revocation is made and
withdraw the amount credited to such Participant’s Plan Account which has not
previously been used to purchase Shares.


(2)           Refund of Amounts Not Used to Purchase Shares.  In connection with
any withdrawal or revocation under this Section 12(a), the amount credited to a
Participant’s Plan Account that has not previously been used to purchase Shares
will be refunded to the Participant in cash as soon as administratively
feasible.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
b.           Re-enrollment.  An Eligible Employee who voluntarily withdraws
under Section 12(a) must re-enroll in the Plan in order to begin making payroll
deductions under the Plan.  The Eligible Employee will be entitled to re-enroll
in the Plan during the Enrollment Period for the Offering Period that begins on
or after the date of withdrawal.


Section 13 - Separation from Employment


Separation from employment for any reason, including death, disability,
termination or retirement shall be treated as a withdrawal from the Plan, as
described in Section 12.  If a Participant separates from employment with an
Employer for any reason prior to the end of an Offering Period, any payroll
deductions during the Offering Period along with any residual balance in the
Participant’s account will automatically be paid to the Participant in cash.


Section 14 - Assignment


Neither payroll deductions credited to a Participant’s account nor any rights
with regard to options or Shares held under the Plan may be assigned, alienated,
transferred, pledged, or otherwise disposed of in any way by a Participant other
than by will or the laws of descent and distribution.  Any such assignment,
alienation, transfer, pledge, or other disposition shall be without effect,
except that the Administrator may treat such act as an election to withdraw from
the Plan as described in Section 12.  A Participant’s right to purchase Shares
under this Plan may be exercisable during the Participant’s lifetime only by the
Participant.  A Participant’s Plan Account shall be payable in accordance with
the Participant’s completed Beneficiary Designation Form on file with the
Recordkeeper, or absent a Beneficiary Designation Form, to the Participant’s
estate upon his or her death.


Section 15 - Adjustment of and Changes in Shares


If at any time after the effective date of the Plan the Company shall subdivide
or reclassify the Shares which have been or may be optioned under the Plan, or
shall declare thereon any stock split or dividend payable in Shares, then the
number and class of Shares which may thereafter be optioned (in the aggregate
and to any Participant) shall be adjusted accordingly and in the case of each
option outstanding at the time of any such action, the number and class of
Shares which may thereafter be purchased pursuant to such option and the
Purchase Price shall be adjusted to such extent as may be determined by the
Company or the Board, following consultation with the Company’s independent
certified public accountants and legal counsel, as necessary to preserve the
rights of the holder(s) of such option(s).
 
 
- 8 -

--------------------------------------------------------------------------------

 


Section 16 - Amendment or Termination of the Plan


The Board shall have the right, at any time, to amend, modify or terminate the
Plan without notice; provided, however, that no Participant’s existing options
shall be adversely affected by any such amendment, modification or termination,
except to comply with applicable law, stock exchange rules or accounting
rules.  Notwithstanding the foregoing, the Board shall have the right to
terminate the Plan with respect to all future payroll deductions and related
purchases at any time.  Such termination of the Plan shall also terminate any
current Offering Period in accordance with Section 4 of the Plan.


Designations of participating corporations may be made by the Administrator from
time to time from among a group of corporations consisting of the Company and
its Subsidiaries (including corporations that become Subsidiaries or a parent
after the adoption and approval of the Plan).


Section 17 - Administration


a.           Administration.  The Plan shall be administered by the
Administrator.  The Administrator shall be responsible for the administration of
all matters under the Plan which have not been delegated to the Recordkeeper,
the Transfer Agent or the ESPP Broker.  The Administrator shall have full and
exclusive discretionary authority to construe, interpret and apply the terms of
the Plan, to determine eligibility and to adjudicate all disputed claims filed
under the Plan.  Any rule or regulation adopted by the Administrator shall
remain in full force and effect unless and until altered, amended or repealed by
the Administrator.


b.           Specific Responsibilities.  The Administrator’s responsibilities
shall include, but shall not be limited to:


(1)           interpreting the Plan (including issues relating to the definition
and application of  “Compensation”);


(2)           identifying and compiling a list of persons who are Eligible
Employees for an Offering Period; and


(3)           identifying those Eligible Employees not entitled to be granted
options or other rights for an Offering Period on account of the limitations
described in Section 3 b. hereof.


The Administrator may from time to time adopt rules and regulations for carrying
out the terms of the Plan.  Interpretation or construction of any provision of
the Plan by the Administrator shall be final, binding, and conclusive on all
persons, absent specific and contrary action taken by the Board.  Any
interpretation or construction of any provision of the Plan by the Board shall
be final, binding, and conclusive.
 
 
- 9 -

--------------------------------------------------------------------------------

 


Section 18 - Securities Law Restrictions


Notwithstanding any provision of the Plan to the contrary, no Shares may be
purchased under the Plan until a registration statement has been filed and
becomes effective with respect to the issuance of the Shares covered by the Plan
under the Act.  Prior to the effectiveness of such registration statement,
Shares subject to purchase under the Plan may be offered to Eligible Employees
only pursuant to an exemption from the registration requirements of the Act.


Section 19 - No Independent Employee’s Rights


Nothing in the Plan shall be construed to be a contract of employment between an
Employer and any Employee, or any group or category of Employees (whether for a
definite or specific duration or otherwise), or to prevent an Employer from
terminating any Employee’s employment at any time, without notice or
recompense.  No Employee shall have any rights as a shareholder until the option
to purchase Shares, granted to him or her hereunder, has been exercised.


Section 20 - Applicable Law


The Plan shall be construed, administered and governed in all respects under the
laws of the State of New Jersey to the extent such laws are not preempted or
controlled by federal law.


Section 21 - Merger or Consolidation


If the Company shall at any time merge into or consolidate with another
corporation or business entity, each Participant will thereafter be entitled to
receive at the end of the Offering Period (during which such merger or
consolidation occurs) the securities or property which a holder of Shares was
entitled to upon and at the time of such merger or consolidation.  The Board
shall determine the kind and amount of such securities or property that each
Participant shall be entitled to receive.  A sale of all or substantially all of
the assets of the Company shall be deemed a merger or consolidation for the
foregoing purposes.
 
 
- 10 -

--------------------------------------------------------------------------------

 